Citation Nr: 0715088	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to an initial compensable rating for bilateral 
high frequency sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran served on active duty from May 1953 to July1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
bilateral high frequency sensorineural hearing loss, with an 
evaluation of 0 percent, effective September 13, 2004.  

In December 2006 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Montgomery, 
Alabama.  The transcript of that hearing is of record.

The veteran seeks an increased rating for his service-
connected bilateral sensorineural hearing loss.  Review of 
the record indicates that his most recent audiology 
examination was by a private otolaryngologist in September 
2004, who informed that the veteran has "a severe high 
frequency loss left ear and a severe to profound high 
frequency neurosensory hearing loss right ear."  VA 
treatment records dating from March 2005 further advise that 
the veteran has difficulty with speech discrimination, and 
show that he has since been equipped by VA with hearing aids; 
however, the record contains no corresponding audiology 
findings.  During his December 2006 Board hearing the veteran 
indicated that his hearing loss, in particular his speech 
discrimination difficulty, has worsened.

In view of the significant amount of time that has elapsed 
since last reported findings and the apparent worsening of 
the veteran's hearing loss, and in order to properly evaluate 
the level of hearing disability in each ear, the veteran 
should be accorded a new audiology examination.  38 C.F.R. 
§ 3.159(c)(4).  Since the case is being returned, the record 
should also be updated to include any recent treatment 
records.  38 C.F.R. § 3.159(c).   

	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his bilateral hearing 
loss since service.  Even if no additional 
sources of treatment records are 
identified, all relevant treatment records 
compiled since June 2005 by the VA medical 
center patronized by the veteran should be 
obtained.  

2.  After the foregoing development has 
been accomplished, the veteran should be 
scheduled for an examination by an 
appropriate specialist to determine the 
severity of his bilateral hearing loss.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



